DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2021 was filed with a request for continued examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Application
Receipt is acknowledged of the request for continued examination and submission filed 5/24/2021.
Claims 1, 4-7, 9-14 and 18-23 are pending in the application. Claims 2, 3, 8 and 15-17 were previously canceled by the applicant.
Claims 1, 4-7, 9-14 and 18-23 are allowable.
The following is an examiner’s statement of reasons for allowance:

et. al. (US 5,894,029) cited by the applicant in an IDS, and further in view of Ubbink in
Food Science & Technology 17 (2006) 244-254), Winckelmann (US 2006/0147585 A1),
and  Eichelburg et al. (US 3,997,675).
However, as detailed in the record, the art in combination does not disclose a dusting and process as claimed that is substantially free of a carrier, wherein the dusting comprises bacterial probiotic microorganisms of a defined particle size,  and the dusted kibble has a water activity of 0.1 or less, whereby activity of the bacterial probiotic is retained in processing, storage and transportation.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793